
	
		I
		111th CONGRESS
		1st Session
		H. R. 4097
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Schock (for
			 himself, Mr. Kirk,
			 Mr. Shimkus,
			 Mr. Johnson of Illinois,
			 Mrs. Biggert,
			 Mr. Roskam, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the use of funds to transfer individuals
		  detained by the United States at Naval Station, Guantanamo Bay, Cuba, to
		  Thomson Correctional Center, Thomson, Illinois.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Guantanamo Bay, Cuba, to Thomson
			 Correctional Center, Thomson, IllinoisNone of the funds appropriated or otherwise
			 made available to any Federal department or agency may be used to transfer any
			 individual detained by the United States at Naval Station, Guantanamo Bay,
			 Cuba, to Thomson Correctional Center, Thomson, Illinois.
		
